DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Grathwol on 7/29/2021.

The application has been amended as follows: 

Claim 2:	A surgical access device comprising: a single access instrument guide in which a first instrument channel having a first centerline and a second instrument channel having a second centerline are defined; a seal having a first seal opening lip; and a first door; wherein the first seal opening lip defines a first seal opening; wherein the first seal opening is aligned with the first instrument channel; wherein the seal comprises a single-piece seal; and wherein the first seal opening and a second seal opening are defined in the single-piece seal.

Claim 3:	The surgical access device of claim 2: wherein the seal further comprises a second seal opening lip; wherein the second seal opening lip defines the second seal opening; wherein the second seal opening is aligned with the second instrument channel; PRELIMINARY AMENDMENTPage 3Serial Number:16/703,721Dkt: P00443-US-15 (3948.045US3)Filing Date: December 4, 2019wherein the second seal opening is non- perpendicularly angled with reference to the second centerline; and wherein the second seal opening lip is sized and shaped to seal against a shaft of a second instrument extending through the second instrument channel to seal the second seal opening on a condition that the shaft of the second instrument is inserted through the second seal opening.

Claim 4 is cancelled.

seal opening when the first door is closed against the first opening.

Claim 13:	The surgical access device of claim 2, further comprising: a pivot; and a lever that rotates at the pivot; wherein the lever extends from the pivot past an outside surface of the single access instrument guide; wherein the first door comprises a pivot part that rotates at the pivot; and wherein the lever is coupled to the pivot part of the first door such that the lever remains stationary relative to the outside surface of a surgical instrument access instrument guide as the first door moves from a closed state in which the first door is closed against the first seal opening to an open state in which the shaft of the first instrument is inserted through the first seal opening.

Reasons for Allowance
Claims 2-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 2, no art on record, alone or in combination could be found to teach: wherein the seal comprises a single-piece seal; and wherein the first seal opening and a second seal opening are defined in the single-piece seal. 

The closest art found was Sniffin (20090192466) in view of Fox (6,066,117). 


Sniffen fails to directly disclose: a seal having a first seal opening lip; and a first door; wherein the first seal opening lip defines a first seal opening; wherein the first seal opening is aligned with the first instrument channel; wherein the first seal opening is non-perpendicularly angled with reference to the first centerline; wherein the first seal opening lip is sized and shaped to seal against a shaft of a first instrument extending through the first instrument channel to seal the first seal opening on a condition that the shaft of the first instrument is inserted through the first seal opening; and wherein the first door is positioned and configured to seal against the first seal opening lip to seal the first seal opening on a condition that the shaft of the first instrument is not inserted through the first seal opening. Its noted that Sniffen teaches two valve/seal assembly’s but they don’t have the claimed structure above. 
In the same field of endeavor, namely medical sealing devices, Fox teaches its well-known to use an assembly including a seal (161) having a first seal opening lip (distal lip of 161 that comes in contact with 135, see figures 14-15); and a first door (135); wherein the first seal opening lip defines a first seal opening (opening that 135 blocks when closed); wherein the first seal opening is aligned with the first instrument channel (see figure 14-15); wherein the first seal opening is non-perpendicularly angled with reference to the first centerline (opening is at an angle as seen when door is 
However the combination would have been improper due to the combined device failing to teach: wherein the seal comprises a single-piece seal; and wherein the first seal opening and a second seal opening are defined in the single-piece seal. The combined device taught a seal located in two different channels. This seal however is not a single piece seal as required by claim 4. Modifying the combination to have this missing structure would not have been obvious because no teaching reference could be found. Furthermore, it would require fundamentally altering a modifying reference, which is non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.